               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Government,                         4:00-CR-3091

vs.                                                         ORDER

GREGORY T. SYSLO,

                  Defendant.

      This matter is before the Court on the government's Motion for Order
of Garnishment (filing 140). The Court will grant the government's motion.
      On the government's motion, the Court previously ordered the Clerk of
the Court to issue a writ of garnishment, see filing 127, and the Clerk of the
Court did so on July 12, 2019. Filing 128. The Clerk of the Court also
provided notice of the garnishment to the defendant. Filing 129. And the
government provided notice of the garnishment to the garnishee. Filing 130.
The garnishee answered on July 25, 2019, admitting that it employs the
defendant. Filing 131. The defendant's objections to the writ have been
overruled. Filing 139; see 28 U.S.C. § 3205. Accordingly,


      IT IS ORDERED:


      1.    The government's Motion for Order of Garnishment (filing
            140) is granted.


      2.    The garnishee, AGI Sentinel, Attn: Susan, 237 S 4th Street,
            Albion, NE, 68620, shall pay over from the defendant's
     earnings the sum of 15 percent of the defendant's non-
     exempt disposable earnings until either


     a.    the judgment owed to government is paid in full;


     b.    exhaustion of property in the possession, custody, or
           control of the garnishee in which the defendant has a
           substantial non-exempt interest (including non-
           exempt disposable earnings, unless the garnishee
           reinstates or re-employs the defendant within 90
           days after the his dismissal or resignation); or


     c.    a court order quashing the writ of garnishment.


3.   The garnishee's payment shall be made payable to the
     Clerk of the District Court, and delivered to the Clerk of
     the District Court, 111 South 18th Plaza, Suite 1152,
     Omaha, Nebraska 68102.


4.   The Clerk of the Court is directed to provide a copy of this
     order to the defendant, the garnishee, and the United
     States Attorney's Office.


Dated this 25th day of September, 2019.


                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge


                                 -2-
